THE THIRTEENTH COURT OF APPEALS

                                   13-20-00284-CR


                    Ex parte Friedrich Alexander Hoeninghaus IV


                                  On Appeal from the
                    249th District Court of Johnson County, Texas
                         Trial Cause No. DC-F201900464-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

December 3, 2020